
	
		II
		110th CONGRESS
		2d Session
		S. 3113
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mrs. Dole (for herself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reinstate the Interim Management Strategy governing
		  off-road vehicle use in the Cape Hatteras National Seashore, North Carolina,
		  pending the issuance of a final rule for off-road vehicle use by the National
		  Park Service.
	
	
		1.Cape hatteras national
			 seashore, north carolina
			(a)Reinstatement
			 of interim management strategyDuring the period beginning on the date of
			 enactment of this Act and ending on the date on which the Secretary of the
			 Interior, acting through the Director of the National Park Service, issues a
			 special regulation and long-term off-road vehicle management plan for the use
			 of Cape Hatteras National Seashore, North Carolina (referred to in this section
			 as the Seashore), the Seashore shall be managed in accordance
			 with the Interim Protected Species Management Strategy/Environmental Assessment
			 issued by the National Park Service on June 13, 2007.
			(b)Inapplicability
			 of consent decreeThe consent
			 decree dated April 30, 2008, and filed in the United States District Court for
			 the Eastern District of North Carolina regarding off-road vehicle use at the
			 Seashore shall not apply after the date of enactment of this Act.
			
